                 Case 19-12220-KBO                  Doc 103           Filed 11/27/19          Page 1 of 34



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                                ) Chapter 11
                                                                       )
                      1
 YUETING JIA,                                                          ) Case No.: 19-12220 (KBO)
                                                                       )
                                          Debtor.                      ) Docket No. 93
                                                                       )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:
1. I am employed as a Noticing Coordinator, by Epiq Corporate Restructuring, LLC,
   located at 777 Third Avenue, New York, New York 10017. I am over the age of
   eighteen years and am not a party to the above-captioned action.

2. Commenced on November 19, 2019 and completed on November 20, 2019, I caused
   to be served:

     a. the “Proof of Claim (Official Form 410),” a sample of which is annexed hereto
        as Exhibit A, (the “POC Form”),

     b. the “Official Form 410 - Instructions for Proof of Claim,” a sample of which is
        annexed hereto as Exhibit B, (the “POC Instructions”),

     c. the “Notice of Deadline Requiring Filing of Proofs of Claim on or Before
        January 24, 2019 at 5:00 P.M. Prevailing Eastern Time,” dated November 15,
        2019, related to Docket No. 93, a sample of which is annexed hereto as Exhibit
        C, (the “BDN”), and

     d. the “Translated Summary of the Notice of Deadline Requiring Filing of Proofs of
        Claim on or Before January 24, 2019 at 5:00 P.M. Prevailing Eastern Time,” a
        sample of which is annexed hereto as Exhibit D, (the “BDN Summary”),




1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
              Case 19-12220-KBO            Doc 103      Filed 11/27/19       Page 2 of 34



    by causing true and correct copies of the:

      i. POC Form, POC Instructions and BDN, to be enclosed securely in separate
         postage prepaid envelopes and delivered via first class mail to those parties
         listed on the annexed Exhibit E,

      ii. POC Form, POC Instructions, and BDN, to be delivered via electronic mail to
          those parties listed on the annexed Exhibit F,

     iii. POC Form, personalized to include the name and address of the creditor and
          the amount, nature, classification and description of the scheduled claim, POC
          Instructions, BDN and BDN Summary, to be enclosed securely in separate
          postage pre-paid envelopes and delivered via first class mail to those parties
          listed on the annexed Exhibit G,

     iv. POC Form, personalized to include the name and address of the creditor and
         the amount, nature, classification and description of the scheduled claim, POC
         Instructions and BDN, to be enclosed securely in separate postage pre-paid
         envelopes and delivered via first class mail to those parties listed on the
         annexed Exhibit H,

      v. POC Form, personalized to include the name and address of the creditor, POC
         Instructions, and BDN and BDN Summary, to be enclosed securely in separate
         postage pre-paid envelopes and delivered via first class mail to those parties
         listed on the annexed Exhibit I, and

     vi. POC Form, personalized to include the name and address of the creditor, POC
         Instructions, and BDN, to be enclosed securely in separate postage pre-paid
         envelopes and delivered via first class mail to those parties listed on the
         annexed Exhibit J.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                           /s/ Wing Chan
                                                                           Wing Chan
 Sworn to before me this
 26th day of November, 2019
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021




                                                    -2-
T:\CLIENTS\YUETING\AFFIDAVITS\BDN_POC_AFF_DI 93_11-19_11-20-2019_CM.DOCX
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 3 of 34




               EXHIBIT A
                              Case
 United States Bankruptcy Court        19-12220-KBO
                                  for the District of Delaware          Doc 103To submitFiled     11/27/19 Page 4 of 34
                                                                                         your form online please go to https://epiqworkflow.com/cases/YT1
 Yueting Jia, Claims Processing Center
 c/o Epiq Corporate Restructuring, LLC
 P.O. Box 4419
 Beaverton, OR 97076-4419
 Name of Debtor:
 Case Number:
                                                                                     For Court Use Only




 Proof of Claim (Official Form 410)                                                                                                                                              04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of claims
arising under section 503(b)(9) of the Bankruptcy Code, do not use this form to make a request for payment of an administrative expense. Such a
request should be made by filing the separate administrative claim request form approved by the bankruptcy court. Filers must leave out or redact
information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents that support the claim, such
as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security agreements. Do
not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part 1:      Identify the Claim
1. Who is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________

2.   Has this claim been acquired from someone else?       □ No □ Yes.        From whom? ___________________________________________________________
3.   Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)                    4. Does this claim amend one already filed?

Where should notices to the creditor be sent?                      Where should payments to the creditor be sent?                      □ No
                                                                   (if different)
                                                                                                                                       □ Yes.      Claim number on court
__________________________________________________                 ______________________________________________                      claims register (if known) _______________
Name                                                               Name
                                                                                                                                       Filed on _____________________________
__________________________________________________                 ______________________________________________                                     MM / DD / YYYY
Number     Street                                                  Number     Street
                                                                                                                                       5. Do you know if anyone else has filed a
__________________________________________________                 ______________________________________________
                                                                                                                                       proof of claim for this claim?
City                 State        ZIP Code                         City                 State        ZIP Code
                                                                                                                                       □ No
Country (if International): _____________________________          Country (if International): _________________________
                                                                                                                                       □ Yes.     Who made the earlier filing?
Contact phone: _____________________________________               Contact phone: _________________________________
                                                                                                                                        ____________________________________
Contact email: _____________________________________               Contact email: _________________________________
Part 2:      Give Information About the Claim as of the Date the Case Was Filed
6. Do you have any number you use to            7. How much is the claim?                                 8. What is the basis of the claim?
   identify the debtor?
□ No                                            $________________________________________.
                                                                                                          Examples: Goods sold, money loaned, lease, services performed,
                                                                                                          personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other
                                                                                                          copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                              Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                    such as health care information.
                                                □ No
     ____ ____ ____ ___                         □ Yes.   Attach statement itemizing interest, fees,
                                                                                                          _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).


                                                                         - General POC Page 1 of 3
                                    Case
9. Is all or part of the claim secured?      19-12220-KBO                Doc
                                                                         10.     103
                                                                             Is this        Filed
                                                                                     claim based on a11/27/19
                                                                                                      lease?  11. Page       5 of
                                                                                                                  Is this claim    34 to a right of setoff?
                                                                                                                                subject
□ No                                                                     □ No                                        □ No
□ Yes.    The claim is secured by a lien on property.                    □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
                                                                                                                      ___________________________________________
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________
residence, file a Mortgage Proof of Claim Attachment (official Form      12. Is all or part of the claim entitled to priority         A claim may be partly priority and
410-A) with this Proof of Claim.                                             under 11 U.S.C. § 507(a)?                                partly nonpriority. For example, in
                                                                                                                                      some categories, the law limits the
□ Motor vehicle                                                          □   No                                                       amount entitled to priority.

□ Other. Describe: ______________________________________                □ Yes. Check one:                                              Amount entitled to priority
_______________________________________________________
Basis for perfection: _____________________________________
                                                                         □ Domestic support obligations (including alimony and          $_____________________
                                                                         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
_______________________________________________________
Attach redacted copies of documents, if any, that show evidence of       □ Up to $3,025* of deposits toward purchase, lease, or         $_____________________
perfection of security interest (for example, a mortgage, lien,          rental of property or services for personal, family, or
certificate of title, financing statement, or other document that        household use. 11 U.S.C. § 507(a)(7).
shows the lien has been filed or recorded.)
                                                                         □ Wages, salaries, or commissions (up to $13,650*)             $_____________________
Value of property:                       $_____________________          earned within 180 days before the bankruptcy petition is
                                                                         filed or the debtor’s business ends, whichever is earlier.
Amount of the claim that is secured:     $_____________________          11 U.S.C. § 507(a)(4).                                         $_____________________

Amount of the claim that is unsecured: $_____________________
                                                                         □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
(The sum of the secured and unsecured amounts should match the                                                                          $_____________________
amount in line 7.)                                                        □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                          507(a)(5).
Amount necessary to cure any                                                                                                            $_____________________
default as of the date of the petition: $_____________________            □ Other. Specify subsection of 11 U.S.C. § 507 (a)(__)
                                                                         that applies.
Annual Interest Rate (when case was filed)     ______________%           * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or
                                                                         after the date of adjustment.
                                             □ Fixed □ Variable
Part 3:      Sign Below
The person completing          Check the appropriate box:
this proof of claim must
sign and date it. FRBP
                               □   I am the creditor.

9011(b).                       □   I am the creditor’s attorney or authorized agent.
                               □   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP
                               □   I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local      the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a
signature is.                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
                               I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could be
fined up to $500,000,          Executed on date         __________________        ____________________________________________________________
imprisoned for up to 5                                    MM / DD / YYYY           Signature
years, or both. 18 U.S.C.
§§ 152, 157, and 3571.         Print the name of the person who is completing and signing this claim:

                               Name       ____________________________________________________________________________________________
                                          First name                 Middle name                Last name

                               Title      ____________________________________________________________________________________________

                               Company ____________________________________________________________________________________________
                                       Identify the corporate servicer as the company if the authorized agent is a servicer.

                               Address    ____________________________________________________________________________________________
                                          Number            Street

                                          ____________________________________________________________________________________________
                                          City                                         State             ZIP Code

                               Contact Phone _____________________________________                 Email __________________________________________




                                                                           - General POC Page 2 of 3
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 6 of 34




               EXHIBIT B
                                 Case 19-12220-KBO                 Doc 103          Filed 11/27/19               Page 7 of 34
Official Form 410 - Instructions for Proof of Claim
United States Bankruptcy Court
These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do not file voluntarily,
exceptions to these general rules may apply. You should consider obtaining the advice of an attorney, especially if you are unfamiliar with the
bankruptcy process and privacy regulations.
 A person who files a fraudulent claim could be fined up to $500,000 imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157 and 3571
 How to fill out this form                                                   Understand the terms used in this form
       Fill in all of the information about the claim as of the date the    Administrative expense: Generally, an expense that arises after a bankruptcy case is
        case was filed.                                                      filed in connection with operating, liquidating, or distributing the bankruptcy estate.
       Fill in the caption at the top of the form. The debtor name and      11 U.S.C. § 503.
        case number is provided under the general information section        Claim: A creditor’s right to receive payment for a debt that the debtor owed on the
        on the Claims Agent’s website: http://dm.epiq11.com/YT1.             date the debtor filed for bankruptcy. 11 U.S.C. §101 (5). A claim may be secured or
                                                                             unsecured.
       If the claim has been acquired from someone else, then state
        the identity of the last party who owned the claim or was the        Creditor: A person, corporation, or other entity to whom a debtor owes a debt that
        holder of the claim and who transferred it to you before the         was incurred on or before the date the debtor filed for bankruptcy. 11 U.S.C. §101
                                                                             (10).
        initial claim was filed.
       Attach any supporting documents to this form. Attach                 Debtor: A person, corporation, or other entity who is in bankruptcy. Use the debtor’s
                                                                             name and case number as shown in the bankruptcy notice you received. 11 U.S.C. §
        redacted copies of any documents that show that the debt
                                                                             101 (13).
        exists, a lien secures the debt, or both. (See the definition of
        redaction below.)                                                    Evidence of perfection: Evidence of perfection of a security interest may include
                                                                             documents showing that a security interest has been filed or recorded, such as a
        Also attach redacted copies of any documents that show
                                                                             mortgage, lien, certificate of title, or financing statement.
        perfection of any security interest or any assignments or
                                                                             Information that is entitled to privacy: A Proof of Claim form and any attached
        transfers of the debt. In addition to the documents, a summary
                                                                             documents must show only the last 4 digits of any social security number, an
        may be added. Federal Rule of Bankruptcy Procedure (called           individual’s tax identification number, or a financial account number, only the initials
        “Bankruptcy Rule”) 3001(c) and (d).                                  of a minor’s name, and only the year of any person’s date of birth. If a claim is based
       Do not attach original documents because attachments may             on delivering health care goods or services, limit the disclosure of the goods or
        be destroyed after scanning.                                         services to avoid embarrassment or disclosure of confidential health care information.
       If the claim is based on delivering health care goods or             You may later be required to give more information if the trustee or someone else in
        services, do not disclose confidential health care information.      interest objects to the claim.
        Leave out or redact confidential information both in the claim       Priority claim: A claim within a category of unsecured claims that is entitled to priority
        and in the attached documents.                                       under 11 U.S.C. §507(a). These claims are paid from the available money or property
       A Proof of Claim form and any attached documents must                in a bankruptcy case before other unsecured claims are paid. Common priority
        show only the last 4 digits of any social security number,           unsecured claims include alimony, child support, taxes, and certain unpaid wages.
        individual’s tax identification number, or financial account         Proof of claim: A form that shows the amount of debt the debtor owed to a creditor
        number, and only the year of any person’s date of birth. See         on the date of the bankruptcy filing. The form must be filed in the district where the
        Bankruptcy Rule 9037.                                                case is pending.
       For a minor child, fill in only the child’s initials and the full    Redaction of information: Masking, editing out, or deleting certain information to
        name and address of the child’s parent or guardian. For              protect privacy. Filers must redact or leave out information entitled to privacy on the
                                                                             Proof of Claim form and any attached documents.
        example, write A.B., a minor child (John Doe, parent, 123 Main
        St, City, State). See Bankruptcy Rule 9037.                          Secured claim under 11 U.S.C. §506(a): A claim backed by a lien on particular
                                                                             property of the debtor. A claim is secured to the extent that a creditor has the right to
 Confirmation that the claim has been filed                                  be paid from the property before other creditors are paid. The amount of a secured
 To receive confirmation that the claim has been filed, either enclose a     claim usually cannot be more than the value of the particular property on which the
 stamped self-addressed envelope and a copy of this form or you may access   creditor has a lien. Any amount owed to a creditor that is more than the value of the
 the Claims Agent’s website (http://dm.epiq11.com/YT1) to view your filed    property normally may be an unsecured claim. But exceptions exist; for example, see
 form under “Claims.”                                                        11 U.S.C. § 1322(b) and the final sentence of 1325(a).
                                                                             Examples of liens on property include a mortgage on real estate or a security interest
                     Where to File Proof of Claim Form                       in a car. A lien may be voluntarily granted by a debtor or may be obtained through a
                                                                             court proceeding. In some states, a court judgment may be a lien.
     First Class Mail:                                                       Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it
     Yueting Jia, Claims Processing Center                                   is holding, or by canceling a debt it owes to the debtor.
     c/o Epiq Corporate Restructuring, LLC
     PO Box 4419                                                             Uniform claim identifier: An optional 24-character identifier that some creditors use
     Beaverton, OR 97076-4419                                                to facilitate electronic payment.
                                                                             Unsecured claim: A claim that does not meet the requirements of a secured claim. A
     Hand Delivery or Overnight Mail:                                        claim may be unsecured in part to the extent that the amount of the claim is more
     Yueting Jia, Claims Processing Center                                   than the value of the property on which a creditor has a lien.
     c/o Epiq Corporate Restructuring, LLC                                   Offers to purchase a claim
     10300 SW Allen Blvd
                                                                             Certain entities purchase claims for an amount that is less than the face value of the
     Beaverton, OR 97005
                                                                             claims. These entities may contact creditors offering to purchase their claims. Some
                                                                             written communications from these entities may easily be confused with official court
     Electronic Filing:                                                      documentation or communications from the debtor. These entities do not represent
     By accessing the E-filing Claims link at                                the bankruptcy court, the bankruptcy trustee, or the debtor. A creditor has no
     https://epiqworkflow.com/cases/YT1 or by sending a PDF claim form       obligation to sell its claim. However, if a creditor decides to sell its claim, any transfer
     to the following Email: YTClaims@epiqglobal.com                         of that claim is subject to Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
                                                                             Code (11 U.S.C. § 101 et seq.) that apply, and any orders of the bankruptcy court that
                                                                             apply.

                                                                    - General POC Page 3 of 3
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 8 of 34




               EXHIBIT C
                     Case 19-12220-KBO         Doc 103       Filed 11/27/19        Page 9 of 34




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

YUETING JIA,1                                                 Case No.: 19-12220 (KBO)

                                        Debtor.



          NOTICE OF BAR DATES AND PROCEDURES FOR FILING PROOFS OF CLAIM

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE ABOVE-CAPTIONED
DEBTOR (THE “DEBTOR”):

   YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE HOLDING A CLAIM
    AGAINST THE DEBTOR IN THE ABOVE-CAPTIONED CHAPTER 11 CASE (THE
 “CHAPTER 11 CASE”). THEREFORE, YOU SHOULD READ THIS NOTICE CAREFULLY
AND DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN ATTORNEY, YOU
                        MAY WISH TO CONSULT ONE.

        On November 13, 2019, the United States Bankruptcy Court for the District of Delaware (the
“Court”) entered an order (Docket No. 87) (the “Bar Date Order”) in the Chapter 11 Case establishing
various bar dates and procedures for filing Proofs of Claim against the Debtor.

       Pursuant to the Bar Date Order, the Court has established January 24, 2020, at 5:00 p.m. (U.S.
Eastern Standard Time) as the general bar date (the “General Bar Date”) for filing proofs of claim in the
Chapter 11 Case.

         As used in this Notice, “entity” has the meaning given to it in section 101(15) of the Bankruptcy
Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and includes all persons, estates, trusts,
governmental units and the United States Trustee. In addition, the terms “persons” and “governmental
units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively. As used in this
notice, the term “claim” means, as to or against the Debtor and in accordance with section 101(5) of the
Bankruptcy Code: (i) any right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (ii) any right to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.



  1
   The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.




DOCS_DE:226241.2 46353/002
                    Case 19-12220-KBO            Doc 103        Filed 11/27/19        Page 10 of 34



                                                  THE BAR DATE
                                                             ES

       The
       T Bar Date Order O   establisshed the follo
                                                 owing bar datees for filing pproofs of claim
                                                                                            m in this Chappter
11 Case (ccollectively, the
                        t “Bar Datees”):

a.         The
           T General Bar  B Date. Exccept as otherw  wise provided herein, all peersons or entities holding
           cllaims against the Debtor th
                                       hat arose befoore October 114, 2019 (the “Petition Datte”), shall filee a
           prroof of claim by the Generral Bar Date: January 24,, 2020, at 5:000 p.m. (U.S. Eastern
           Standard Tim   me). The Gen neral Bar Datee applies to alll types of claaims against thhe Debtor thaat
           arrose prior to the
                           t Petition Date,
                                      D      includingg claims that would be leggally classifiedd as secured,
           prriority, and un
                           nsecured nonpriority claim
                                                    ms. Unless suuch claims falll within one oof the exceptiions
           deescribed below, persons orr entities hold
                                                     ding any suchh claims must file a proof oof claim with
           reespect to such
                          h claims by th
                                       he General Baar Date.

b.         The
           T Governmeental Unit Barr Date. Pursu     uant to sectionn 502(b)(9) oof the Bankrupptcy Code, alll
           goovernmental units
                          u     holding claims again nst the Debtorr (whether seccured claims, unsecured prriority
           cllaims, and un
                         nsecured nonp                                                            must file a proof
                                       priority claimss) that arose pprior to the Peetition Date, m
           off claim on or before the Goovernmental Unit
                                                      U Bar Datee of April 133, 2020, at 5:000 p.m. (U.S..
           Eastern
           E         Standdard Time).

c.         The
           T Rejection Bar Date. An      ny entity whoose claims ariise out of the Court-approvved rejection of an
           ex
            xecutory conttract or unexp pired lease, in
                                                      n accordance w with section 3365 of the Baankruptcy Codde
           an
            nd pursuant to o an order of this Court (anny such orderr, a “Rejectionn Order”), muust file a prooof of
           cllaim on or before the last to
                                        t occur of (i)) the General Bar Date; (ii)) thirty (30) ddays after servvice
                          ble Rejection Order; and (iii) any other ddate set by ann order of thiss Court. The last
           off the applicab
                           i referred to in this Noticee as the “Rejeection Bar Daate.”
           off these dates is

d.         The
           T Amended Schedules Baar Date. If, su         ubsequent to the mailing ddate of this Nootice, the Debbtor
           ammends or supp  plements anyy of his Sched  dules (such Scchedules, the “Amended Schedules”), too
           (ii) reduce the undisputed,
                           u           noncontingentt and liquidateed amount, (iii) change the nature or
           cllassification of
                           o a claim agaainst the Debttor or (iii) addd a new claim m to the Amennded Schedulees,
           anny affected peersons or entiities that dispuute such channges are requiired to file a pproof of claim
                                                                                                                 m in
           reespect of the Amended
                           A          Sch
                                        hedules or am  mend any prevviously filed pproof of claim m in accordannce
           with
           w the proced    dures described herein by the later of: ((i) the Generaal Bar Date (oor the
           Governmental
           G                Unit Bar Datte for governm   mental units) and (ii) thirtyy (30) days affter the date thhat
           th
            he notice of thhe Amended Schedules
                                         S            is served
                                                         s      on thee entity. The llater of these dates is referrred
           to
            o in this Noticce as the “Am
                                       mended Sched     dules Bar Datee.”

                                                  FILIN
                                                      NG CLAIMS
                                                              S

1. WHO
     O MUST FIL
              LE

        Suubject to the terms
                        t           bed above for holders of claaims subject to the Governnmental Unit Bar
                              describ
Date, the Rejection Bar Date, and thhe Amended Schedules
                                                 S          Baar Date, the foollowing entitties MUST fille a
proof of claim
         c     on or beefore the General Bar Datee:

e.         anny person or entity
                             e      (i) whoose prepetition
                                                         n claim againnst the Debtorr is not listed in the Debtorr’s
           Schedules or Amended
                            A           Sch
                                          hedules, or is listed
                                                         l      as eitheer disputed, coontingent, or unliquidated and
           (iii) that desiress to share in any
                                           a distributio on made in thhe Chapter 11 Case; and

f.         an
            ny person or entity
                         e      that (i) believes that its prepetitioon claim againnst the Debtorr is improperlly

                                                            2
DOCS_DE:22624
            41.2 46353/002
                    Case 19-12220-KBO           Doc 103         Filed 11/27/19        Page 11 of 34



           cllassified in th
                           he Schedules or o any Amend   ded Schedulees or is listed iin an incorrecct amount andd (ii)
           deesires to havee its claim claassified in a diifferent class or allowed inn a different aamount than
           id
            dentified in thhe Schedules or o Amended Schedules.
                                                          S

2. WHA
     AT TO FILE

         The
         T Debtor is enclosing a proof
                                     p     of claim
                                                  m form for usee in this Chaptter 11 Case, oor you may usse
another prroof of claim form that con nforms substaantially to Off
                                                                fficial Bankrup
                                                                              uptcy Form Noo. 410. If youur
claim is sccheduled by the
                       t Debtor, th  he enclosed foorm also sets forth: (a) the amount of yoour claim, if aany;
(b) whethher your claim
                      m is listed as disputed,
                                     d         conttingent or unliiquidated (or any combinaation thereof);; and
(c) whetheer your claim
                      m is listed as a secured, unsecured nonprriority or unseecured priorityy.

You will receive
         r       a diffferent proof of claim form for each claimm scheduled iin your name by the Debtoor.
You may utilize the pro oof of claim form(s)
                                     f       proviided by the Deebtor to file yyour claim. A
                                                                                           Additional prooof of
claim form
         ms may be ob  btained at the following couurt website: wwww.uscourtts.gov/forms//bankruptcy-
forms/pro
        oof-claim or at
                      a the administrative case website:
                                                 w         httpss://dm.epiq11.com/YT1 orr by contactinng the
Epiq Corpporate Restructuring call center at: Toll free US: 8555-963-0391; N   Non U.S. Partties: 503-520-4401;
Non U.S. Parties (Chin na): 400-120-3077.

         All
         A proof of claim forms mu    ust be signed by the claim
                                                               mant or, if the claimant is noot an individuual,
by an authhorized agentt of the claimaant. The prooof of claim foorm must be wwritten in Engglish, signed, and
include a claim amoun nt denominated in United States
                                                  S       currencyy. You shoulld attach to yoour completed
proof of claim
         c      form an
                      ny documents on which thee claim is baseed (or, if suchh documents aare voluminoous,
attach a su
          ummary) or an
                      a explanation  n as to why th
                                                  he documentss are not availlable.

3. WHE
     EN AND WH
             HERE TO FILE

         Entities
         E              f each proof of claim forrm so they aree received on
                  must file                                                 n or before th
                                                                                         he applicablee Bar
Dates eithher (a) electro
                        onically with Epiq Corporaate Restructurring, LLC (“E
                                                                            Epiq”) at
https://epiiqworkflow.com/cases/YT                                           ms@epiqglobbal.com or (b) via
                                    T1, in PDF forrmat via e-maail to: YTclaim
U.S. mail to the followwing address:


                                                          Yueting Jiia
                                                  Claiims Processinng Center
                                           c/o Epiq Coorporate Resttructuring, LL
                                                                                LC
                                                        P.O. Box 44419
                                                Beaveerton, OR 970076-4419

or (c) via hand delivery
                       y, internationaal express cou
                                                   urier or overnnight mail to:

                                                        Yueting Jiia
                                                 Claim
                                                     ms Processinng Center
                                           c/o Epiq Co
                                                     orporate Resttructuring, LL
                                                                               LC
                                                   103
                                                     300 SW Allenn Blvd.
                                                   Beeaverton, OR 97005

        Prroof of claim forms will bee deemed fileed when actuaally receivedd by Epiq, on or before the
applicablee Bar Date. Proof
                       P    of claim
                                   m forms subm   mitted by faccsimile will n
                                                                            not be acceptted.

           Prroof of claim forms will bee collected, docketed
                                                     d        and m
                                                                  maintained byy Epiq. If you want to recceive

                                                            3
DOCS_DE:22624
            41.2 46353/002
                    Case 19-12220-KBO           Doc 103        Filed 11/27/19        Page 12 of 34



acknowledgement of Epiq’s
                      E       receipt of a proof off claim form, yyou must subbmit by the appplicable Bar Date
and concuurrently with submitting yo our original proof of claim
                                                               m form (a) a coopy of the oriiginal proof oof
claim form
         m and (b) a seelf-addressed,, postage preppaid return ennvelope.

4. ENTIITIES NOT REQUIRED
                 R      D TO FILE A CLAIM

        The
        T Bar Date Order
                       O further provides thatt the followinng entities neeed not file prooofs of claim in
this Chaptter 11 Case:

                       a.    any person or entity thatt already has ffiled a signedd proof of claiim against thee
                             Debtor in a form substanntially similarr to Official BBankruptcy Foorm No. 410 with
                             the Clerk of the Bankrupptcy Court forr the District of Delaware or Epiq;

                       b.    any person or entity who  ose claim is liisted on the S
                                                                                   Schedules (or any Amendedd
                             Schedules) if (i) the claimm is not listedd as “disputedd”, “contingeent”, or
                             “unliquidatted” in the Schedules or Am    mended Scheedules and (ii)) such personn or
                             entity agreees with the naature, classificcation and am
                                                                                   mount of its cllaim as set forrth in
                             the Schedules (or any Am   mended Scheedules);

                       c.    any holder of a claim thaat previously has been alloowed by the C
                                                                                             Court;

                       d.    any holder of a claim thaat has been paaid in full by the Debtor inn accordance with
                             the Bankrupptcy Code or in accordancce with an ordder of the Couurt;

                       e.                                                                  B), (C) or (D) of
                             claims of governmental units arising from sectionss 503(b)(1)(B
                             the Bankrupptcy Code; an
                                                    nd

                       f.    any person or entity hold ding a claim ffor which a seeparate deadline for filing a
                             proof of claaim is fixed by
                                                      b this Court.

                             CONSEQU
                                   UENCES OF FAILURE T
                                                     TO FILE A C
                                                               CLAIM

Any persson or entity who is req quired to fille a proof off claim purssuant to thee Bankruptccy
Code, th
       he Bankrupttcy Rules, or the Bar DateD      Order wwith respectt to a particcular claim
against the
        t Debtor, but fails to do so by the applicablee Bar Date sshall not bee treated as a
creditor with respecct to such cllaim for the purposes oof voting and  d distribution.

                                          RESERVA
                                                ATION OF R
                                                         RIGHTS

        The
        T Debtor shaall retain the rightr    to: (i) diispute, or asseert offsets or defenses agaiinst, any filedd
proofs of claim, or any y claim listed or reflected in n the Schedulles or any Am  mended Scheddules, as to naature,
amount, liiability, classification or ottherwise; (ii) subsequentlyy designate anny scheduled claim as dispputed,
contingen
        nt or unliquidaated (or any combination
                                      c               th
                                                       hereof); and ((iii) otherwisee amend or suupplement thee
Scheduless or any Amen   nded Schedulles. Notwithsstanding the fforegoing, notthing containned herein shaall
preclude the
         t Debtor, orr any other paarty in interesst, from objectting to any cllaim, whetherr scheduled orr filed,
on any groounds.




                                                           4
DOCS_DE:22624
            41.2 46353/002
                    Case 19-12220-KBO    Doc 103       Filed 11/27/19     Page 13 of 34



                                   ADDITIONAL INFORMATION

Copies of the Bar Date Order and other information regarding the Chapter 11 Case, including the
Schedules or any Amended Schedules and other filings, are available upon request sent to counsel for the
Debtor, James E. O’Neill, Esq., via e-mail (joneill@pszjlaw.com) or by contacting counsel to the Debtor
at (+1 302) 652-4100, by contacting the Epiq Corporate Restructuring call center at: Toll free US: 855-
963-0391; Non U.S. Parties: 503-520-4401; Non U.S. Parties (China): 400-120-3077; or the case website
at https://dm.epiq11.com/YT1; or by visiting PACER/CM/ECF at https://ecf.deb.uscourts.gov/.

Creditors with questions about this Notice or the claim submission process may also contact counsel for
the Official Committee of Unsecured Creditors in this case: Lowenstein Sandler, Attn: Jeremy Merkin,
Esq. (jmerkin@lownestein.com). (+1 973)-422-2948

      A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTOR SHOULD CONSULT
ITS OWN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE,
SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM. NEITHER THE
COURT NOR COUNSEL TO THE DEBTOR CAN ADVISE CREDITORS WHETHER THEY
SHOULD FILE A PROOF OF CLAIM.


Dated: November 15, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                                  _/s/ James E. O’Neill______
                                                  Richard M. Pachulski (CA Bar No. 90073)
                                                  Jeffrey W. Dulberg (CA Bar No. 181200)
                                                  Malhar S. Pagay (CA Bar No. 189289)
                                                  James E. O’Neill (DE Bar No. 4042)
                                                  919 N. Market Street, 17th Floor
                                                  Wilmington, DE 19801
                                                  Tel: (302) 652-4100
                                                  Fax: (302) 652-4400
                                                  E-mail:rpachulski@pszjlaw.com
                                                          jdulberg@pszjlaw.com
                                                          mpagay@pszjlaw.com
                                                          joneill@pszjlaw.com

                                                  Proposed Attorneys for Debtor and Debtor in
                                                  Possession




                                                   5
DOCS_DE:226241.2 46353/002
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 14 of 34




               EXHIBIT D
                 Case 19-12220-KBO        Doc 103   Filed 11/27/19   Page 15 of 34

    您收到这些文件是因为您可能在本第 11 章破产案中持有对贾跃亭先生的债权索赔。因此，您应仔细
               阅读随附的声明和其他文件，并与您的律师讨论。

                                如果您尚无律师，建议您咨询一位。

                                            美国特拉华州
                                             破产法庭

关于：
                                                第 11 章
        1
贾跃亭 ,
                               债务人。             案号：19-12220 (KBO)


                             概述 关于：         债权申报提交截止日期和程序

为主张您针对贾跃亭先生在 2019 年 10 月 14 日前的债权索偿，请务必填写、签署并提交所附通知中所述的
索偿证明表格(“Proof of Claim form”)，以便破产法庭在规定的截止日期（“截止日期”）之前收到该
表格，即：

                           2020 年 1 月 24 日下午 5 点（美国东部标准时间）

随附的通知中包含谁必须提交索偿证明、如何提交索偿证明以及如何获取其他信息的说明。                                               索偿证明可
以通过以下方式提交：

            点击以下链接在线提交：                                以 PDF 格式邮件提交至：
     https://epiqworkflow.com/cases/YT1               YTclaims@epiqglobal.com
       通过美国邮政或航空邮件寄送至：                        通过专人递送、国际快递或隔夜送达投递至：
                 Yueting Jia                                Yueting Jia
          Claims Processing Center                   Claims Processing Center
    c/o Epiq Corporate Restructuring, LLC      c/o Epiq Corporate Restructuring, LLC
                P.O.Box 4419                           10300 SW Allen Blvd.
          Beaverton, OR 97076-4419                      Beaverton, OR 97005
          United States of America                   United States of America


                                              其他信息

          如果您对此通知有任何疑问，可以联系：James E. O’Neill 律师, 通过电子邮件
（joneill@pszjlaw.com），联系 Epiq 公司重组呼叫中心，美国免费电话：855-963-0391; 非美国地区：
503-520-4401; 非美国地区（中国）：400-120-3077；或浏览本案网站 https://dm.epiq11.com/YT1；或
     通过 https://ecf.deb.uscourts.gov/访问法院公开的电子记录网站（PACER / CM / ECF）。

     若债权人对本通知或索偿提交流程有疑问，也可联系非担保债权人官方委员会的律师： Lowenstein
         Sandler, Attn: Jeremy Merkin 律师 (jmerkin@lownestein.com)+1 973-422-2948

任何本应该在 2020 年 1 月 24 日下午 5 点（美国东部标准时间）之前提交索偿证明但却未提交的
      个人或实体将不得在投票和（权益）分配中被视为此索偿之债权人。

1
     债务人联邦税号的最后四位数字是 8972。 债务人的邮寄地址是 91 Marguerite Drive，Rancho Palos Verdes，CA
     90275。
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 16 of 34




                EXHIBIT E
                                                      Yueting Jia
                        Case 19-12220-KBO         Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 17 of 34

Claim Name                               Address Information
BALLON STOLL BADER & NADLER PC           COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                         NEW YORK NY 10019
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                         DE 19903
DELAWARE SECRETARY OF THE TREASURY       ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                         DOVER DE 19904
DENTONS US LLP                           COUNSEL TO COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II,
                                         ESQ,JINSHU "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA
                                         90017-5704
DORSEY & WHITNEY (DELAWARE) LLP          COUNSEL TO CHONQING" ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQUING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                         JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                         10019
GRANDALL & PARTNERS CONSULTING LLC       COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                         YORK NY 10019
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY P.O. BOX 7346 PHILADELPHIA PA 19101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LOWENTEIN SANDLER LLP                    COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                         ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                         ROSELAND NJ 07068
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: DAVID BUCHBINDER J. CALEB BOGGS FEDERAL BUILDING 844 KING STREET SUITE
                                         2207 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN DAVID BUCHBINDER J CALEB BOGGS FEDERAL BLDG 844 KING ST, STE 2207 LOCK
                                         BOX 35 WILMINGTON DE 19801
POTTER ANDERSON & CORROON LLP            COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                         SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                         WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                         SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION      100 F STREET, NE WASHINGTON DC 20549
THE ROSNER LAW GROUP LLC                 COUNSEL TO (THE CLIENTS) ATTN: FREDEROCL B. ROSNER, ZHAO (RUBY) LIU 824 N.
                                         MARKET STREET, SUITE 810 WILMINGTON DE 19801
THE ROSNERS LAW GROUP                    COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.
                                         824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                    ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                                  Total Creditor count 19




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 18 of 34




                EXHIBIT F
              Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 19 of 34


MSL-EMAIL
abehlmann@lowenstein.com
astulman@potteranderson.com
com;kgood@potteranderson.com
csamis@potteranderson.com
DAVID.L.BUCHBINDER@USDOJ.GOV
DOSDOC_WEB@STATE.DE.US
glorioso.alessandra@dorsey.com
jmerkin@lowenstein.co
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com;;
liu.ray@dorsey.com
liu@teamrosner.com
rosner@teamrosner.com
rosner@teamrosner.com;
schnabel.eric@dorsey.com
STATETREASURER@STATE.DE.US
sunwenjie@grandall.com.cn
vroldan@ballonstoll.com
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 20 of 34




               EXHIBIT G
                                                      Yueting Jia
                       Case 19-12220-KBO          Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 21 of 34

Claim Name                               Address Information
BEIJING BLUE GIANT REAL ESTATE INVEST.   FUND MANAGEMENT CENTER, 12 FL, BLOCK AB WANTONG CENTER, NO. 6, CHAOWAI STREET
                                         CHAOYANG DISTRICT BEIJING 100005 CHINA
BEIJING CENTURY RUIKE SYS. TECH CO LTD   BUILDING H8, PRIVY COUNCIL NO. 10 JIACHUANG ROAD TONGZHOU DISTRICT BEIJING
                                         100023 CHINA
BEIJING CHUANGJIN XINGYE INVESTMENT CTR 6TH FLOOR, BLOCK B, NO.4, EAST WANGJING ROAD, CHAOYANG DISTRICT BEIJING
                                        100102 CHINA
BEIJING HAIDIAN TECH FIN CAP HLD GRP CO ROOM 1520 NO.66 RD. NORTH FOURTH RING ROAD HAIDIAN DISTRICT BEIJING 100080
                                        CHINA
BEIJING HUAXING MOBILE ASSET MGT CTR     9 FLOORS, BLOCK B, DERUN BUILDING, BUILDING 1, NO. 3 YONGAN DONGLI JIA,
LLP                                      CHAOYANG DISTRICT BEIJING 100022 CHINA
BEIJING JIAXIN TENGDA INF CONSULTING CO 2 FLOORS, BUILDING B3 HENGTONG BUSINESS PARK, NO. 10 JIUXIANQI CHAOYANG
                                        DISTRICT BEIJING 100016 CHINA
BEIJING SIWEI EQUITY INVESTMENT MGMT     ROOM 2608,PENGRUN BUILDING, NO.26 XIAOYUN ROAD, CHAOYANG DISTRICT BEIJING
CTR                                      100016 CHINA
BEIJING YINGDA CAPITAL MANAGEMENT CO     22 FLOORS WEST TOWER OF GLOBAL FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
LTD                                      100020 CHINA
CHANGJIANG                               27F, CENTURY LINK TOWER 1 NO. 1198 CENTURY AVENUE PUDONG NEW DISTRICT
SECURITIESSHANGHAIASSETMGTLTD            SHANGHAI, 200122 CHINA
CHANGJIANG                               27F, CENTURY LINK TOWER 1 NO. 1198 CENTURY AVENUE PUDONG NEW DISTRICT
SECURITIESSHANGHAIASSETMGTLTD            SHANGHAI, 200122 CHINA
CHANGJIANG                               27F, CENTURY LINK TOWER 1 NO. 1198 CENTURY AVENUE PUDONG NEW DISTRICT
SECURITIESSHANGHAIASSETMGTLTD            SHANGHAI, 200122 CHINA
CHINA CITIC BANK CO LTD HEAD OFC SALES   ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA
CHINA CONSUMER CAPITAL FUND II, L.P.     A303,BLOCK A,ZHONGLIANG PLAZA, 8 JIANGUOMEN NEIJIE STREET, DONGCHENG DISTRICT
                                         BEIJING 100005 CHINA
CHINA MERCHANTS BANK CO., LTD. CHUANBEI CHUANBEI BR CHINA MERCHANTS BANK RM 1609 NO. 1717, NORTH SICHUAN ROAD, HONGKOU
                                        DISTRICT SHANGHAI 200080 CHINA
CHINA MINSHENG TRUST CO., LTD.           18TH FLOOR, BLOCK C MINSHENG FINANCIAL CENTER, #28 JIANGUOME INNER STREET,
                                         DONGCHENG DIST BEIJING, 100005 CHINA
CHINA MINSHENG TRUST CO., LTD.           18TH FLOOR BLOCK CHINA MINSHENG FIN CTR NO. 28 JIANGUOMEN INNER STREET
                                         DONGCHENG DISTRICT BEIJING 100005 CHINA
CHINA MINSHENG TRUST CO., LTD.           18TH FLOOR BLOCK CHINA MINSHENG FIN CTR NO. 28 JIANGUOMEN INNER STREET
                                         DONGCHENG DISTRICT BEIJING 100005 CHINA
CHINA SOFT GROWING INVEST WUXI PARTSHP. ROOM 1612,YINGU BUILDING NO.9,WEST NORTH FOURTH RING ROAD, HAIDIAN DISTRICT
                                        BEIJING 100190 CHINA
CHINA ZHESHANG BANK CO., LTD. BEIJING    ROOM 5701,BLOCK B, CHINA WORLD TRADE CENTER TOWER III, NO.1 JIANGUOMENWAI
BR                                       STREET,CHAOYANG DISTR BEIJING 100020 CHINA
CHONGQING STRATEGIC EMERGING IND LEECO   16,BLOCK B1,TUXING, NO.92 XINGGUANG ROAD, NEW NORTHERN DISTRICT CHONGQING
                                         401121 CHINA
CHONGQING YINGFEI HENGXIN INV MGT CO     FFC 2812 NO. 1 FORTUNE AVENUE YUBEI DISTRICT CHONGQING 401120 CHINA
LTD
E-TOWN INT'L HOLDING (HONG KONG) CO LTD 23-25 FLOORS, BLOCK A,YAICHENG WEALTH 22 RONGHUA ROAD ECONOMIC & TECHNOLOGICAL
                                        DEVELOPMENT ZONE DAXING DISTRICT BEIJING 100176 CHINA
EVERBRIGHT XINGLONG TRUST CO.            10F FINANCIAL STREET CENTER BUILDING, NO. 9 FINANCIAL STREET BEIJING 100032
                                         CHINA
GUOTAI JUNAN SECURITIES CO., LTD         16F,NO.650, HANKOU ROAD, HUANGPU DISTRICT SHANGHAI 200001 CHINA
HONGHU DA                                NO.18 HAIAN ZHONGBA, SOUTH ROAD NANTONG JIANGSU 226699 CHINA
HUAFU SECURITIES CO., LTD.               18F,CHINA MERCHANTS BANK TOWER, NO.1088 LUJIAZUI RING ROAD, PUDONG NEW
                                         DISTRICT SHANGHAI, 200120 CHINA
HUAFU SECURITIES CO., LTD.               18F,CHINA MERCHANTS BANK TOWER, NO.1088 LUJIAZUI RING ROAD, PUDONG NEW
                                         DISTRICT SHANGHAI 200120 CHINA
HUARONG SECURITIES CO., LTD.             BEIJING BRANCH 3/F, BLOCK C, NO. 8 FINANCIAL STREET XICHENG DISTRICT BEIJING


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 4
                                                        Yueting Jia
                       Case 19-12220-KBO          Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 22 of 34

Claim Name                               Address Information
HUARONG SECURITIES CO., LTD.             100033 CHINA
HUAXIN INTERNATIONAL TRUST CO., LTD.     11TH FLOOR, TOWER B CHINA HUADIAN BUILDING NO. 2 XUANWUMEN NEI STREET, XICHENG
                                         DIST BEIJING 100031 CHINA
HUITIAN NETWORK TECHNOLOGY CO., LTD.     ROOM 209, NO. 1 XUXINZHUANG STREET SOAGZHUANG TOWN TONGZHOU DISTRICT BEIJING
                                         101119 CHINA
HUIZHOU SPEED & SECOND CURVE CAP MGT     HONGXITAI 8-1008, SECOND STREET,SUN PALACE, CHAOYANG DISTRICT BEIJING 100028
PSH                                      CHINA
JIANGSU HONGTU VENTURE CAPITAL           MANAGEMENT CO. LTD., 7TH FL, BLOCK D QIAOFU, FANGCAODI,NO. 9 DONGDAQIAO ROAD
                                         CHAYOYANG DISTRICT BEIJING 100020 CHINA
JIANGYIN HAILAN INVEST. HOLDING CO.      HAILAN INVESTMENT HAILAN GARMENT INDUSTRY CITY XINQIAO TOWN, JIANGYIN JIANGSU
LTD.                                     214400 CHINA
JIANGYIN HAILAN INVEST. HOLDING CO.      HAILAN INVESTMENT HAILAN GARMENT INDUSTRY CITY XINQIAO TOWN, JIANGYIN JIANGSU
LTD.                                     214400 CHINA
JIAXING HAIWEN INVESTMENT PARTNERSHIP    A10F,LIANGMAMINGJU 36 LIANGMAQIAO ROAD, CHAOYANG DISTRICT BEIJING 100125 CHINA
JINAN RUI SI LE ENTERS MGT CONSULTING    BUILDING A3, BUILDING 18, ZHONGRUN CENTURY PLAZA, 13777 JINGSHI RO LIXIA
LP                                       DISTRICT, JINAN SHANDONG 250000 CHINA
KOBRE AND KIM LLP                        ATTN: JOHN HAN ICB TOWER 6TH FLOOR 3 GARDEN ROAD CENTRAL, HONG KONG CHINA
KOBRE AND KIM LLP                        ATTN: CALVIN K KOO ICBC TOWER 6TH FLOOR 3 GARDEN ROAD CENTRAL HONG KONG CHINA
LETV FILM (BEIJING) CO., LTD.            ROOM 102, BUILDING A NO. 9 EAST FENGXIANG STREET YANGSON TOWN, HUAIROU
                                         DISTRICT BEIJING 101499 CHINA
LIJIE YANG                               4-11B CHAOYANG PARK CHAOYANG DISTRICT BEIJING 100005 CHINA
LINFEN INVESTMENT GROUP CO. LTD          CITY INVESTMENT BUILDING WEST FENHE ROAD LINFEN ECONOMIC/TECHNOLOGICAL DEV
                                         ZONE LINFEN, SHANXI 041000 CHINA
MACROLINK GROUP HOLDINGS CO., LTD.       10TH FLOOR MACROLINK GROUP HQ BLDG TAIHU TOWN, GOVERNMENT STREET TONGZHOU
                                         DISTRICT BEIJING 101116 CHINA
MARVEL BEST TECHNOLOGY LIMITED           MINHUA INDUSTRIAL, CITY OFFICE BUILDING LONGSHAN ROAD, DAYA BAY NEW
                                         TERRITORIES HONG KONG 999077 CHINA
NANJING DEJIN INVESTMENT MANAGEMENT CO. 23 FLOOR ATTACHED BUILDING ZIFENG BLDG ZHONGSHAN NORTH ROAD, GULOU DISTRICT
                                        NANJING JIANGSU 210000 CHINA
NANJING KAEN INDUSTRY AND TRADE CO.,     BUILDING 4 NO. 8 CHUANGYE ROAD HAIDIAN DISTRICT BEIJING 100085 CHINA
LTD
NINGBO HANGZHOU BAY NEW AREA LERAN       105 YAOJIAYUAN ROAD, LERONG BUILDING, CHAOYANG DISTRICT BEIJING 100123 CHINA
INVES
O-FILM GLOBAL (HK) TRADING LIMITED &     LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
ORIENT SECURITIES CO., LTD.              7TH FLOOR, ORIENT SECURITIES BUILDING, 118 WAIMA ROAD, HUANGPU DISTRICT
                                         SECURITIES FINANCE BUSINESS HEADQUARTERS SHANGHAI 200010 CHINA
ORIENTAL LIGHT CONSULTING LIMITED        ROOM 1102, BLOCK C,BUILDING 7 NO.1872,BALIZHUANG BEILI PARK CHAOYANG DISTRICT
                                         BEIJING 100028 CHINA
PING AN BANK CO. LTD. - SHENZHEN BRANCH THIRD FLOOR, NANTOU SUB-BRANCH PING AN BANK, DEVELOPMENT BUILDING NO. 171
                                        TAOYUAN ROAD, NANSHAN SHENZHEN, GUANGDONG 518000 CHINA
PING AN BANK CO., LTD. BEIJING BRANCH    ROOM 1105,BUILDING A, ORIENTAL MEDIA CENTER NO.4 GUANGHUA ROAD CHAOYANG
                                         DISTRICT BEIJING 100026 CHINA
PING AN SECURITIES CO., LTD              ROOM 1105, BUILDING A ORIENTAL MEDIA CENTER NO. 4 GUANGHUA ROAD CHAOYANG
                                         DISTRICT BEIJING 100026 CHINA
PING AN SECURITIES CO., LTD.             ROOM 1105, BUILDING A ORIENTAL MEDIA CENTER NO.4 GUANGHUA ROAD CHAOYANG
                                         DISTRICT BEIJING 100026 CHINA
PING AN SECURITIES CO., LTD.             63F, PING AN FINANCIAL CENTER, 5033 YITIAN ROAD, FUTIAN DISTRICT SHENZHEN
                                         GUANGDONG 518017 CHINA
QINGDAO HUANGHAI PHARM FOOTBALL CLUB CO GUOXIN STADIUM, NO.3 YINCHUAN EAST ROAD LAOSHAN DISTRICT QINGDAO SHANDONG
                                        266035 CHINA
QUANZHOU DING'S INVESTMENT MGMT CO LTD   8 FLOORS,361 BLDG, 157 & 159 DUNLING RD HULI HIGH-TECH PARK,HULI DISTRICT
                                         XIAMEN FUJIAN 361015 CHINA
SANPOWER (HONG KONG) COMPANY LIMITED     SANPOWER GROUP NO. 68 SOFTWARE AVENUE, YUHUATAI DISTRIC NANJING JIANGSU 210012


Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 4
                                                      Yueting Jia
                       Case 19-12220-KBO          Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 23 of 34

Claim Name                               Address Information
SANPOWER (HONG KONG) COMPANY LIMITED     CHINA
SHANGHAI CHUNHUA JINGLI INVESTMENT CTR   48TH FLOOR, TOWER A INTERNATIONAL TRADE BUILDING NO. 1 JIANGUOMENWAI STREET
                                         BEIJING 100020 CHINA
SHANGHAI HAIYUE INVESTMENT MGMT CO LTD   19 FLOOR 1901,BLOCK C, CAIZHI BUILDING,18 ZHONGGUANCUN EASTROAD HAIDIAN
                                         DISTRICT BEIJING 100190 CHINA
SHANGHAI JUNYING ASSET MGT PARTNERSHIP   ROOM 905,LIANGYOU BUILDING, NO.618,SHANGCHENG ROAD, PUDONG NEW AREA SHANGHAI
                                         200120 CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT CO     NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
LTD                                      CHINA
SHANGHAI LEYU CHUANGYE INV. MGMT. CTR    2301B URBAN HEADQUARTERS BUILDING, 168 TIBET MIDDLE ROAD, HUANGPU DISTRICT
                                         SHANGHAI 200001 CHINA
SHANGHAI LEYU INVESTMENT CENTER (LP)     29F,NO.6,LANE 2, WEIFANG WEST ROAD, PUDONG NEW DISTRICT SHANGHAI 200122 CHINA
SHANGHAI PINEBOOM INVESTMENT MGT CO.     ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN WINZHONGTONG NONFIN GUAR CO     7F GUORUN COMMERCIAL PLAZA B NO.46 SOUTH ROAD OF WEST 4TH RING, FENGTAI
LTD                                      DISTRICT BEIJING 100858 CHINA
SHENZHEN YINGDA CAPITAL MANAGEMENT CO., 22ND FLOOR, WEST TOWER, WORLD FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
                                        100020 CHINA
SICHUAN XUNLING TECHNOLOGY CO. LTD.      NO. 138, JIALING JIANGXI ROAD DEYANG SICHUAN 618000 CHINA
SWIFT TALENT INVESTMENTS LIMITED         17 FLOORS,BLOCK B,RONGKE INFORMATION CEN NO.2 SOUTH ROAD,ACADEMY OF SCIENCES
                                         HAIDIAN DISTRICT BEIJING 100080 CHINA
TIANJIN NORD INVESTMENT CO., LTD.        9TH FLOOR, BLOCK B, FENGMING INTERNATIONAL BUILDING, XICHENG DISTRICT BEIJING
                                         100034 CHINA
TWC GROUP CO., LTD.                      12 FLOORS,BLOCK AB WANTONG CENTER,NO 6, CHAOWAI STREET CHAOYANG DISTRICT
                                         BEIJING 100005 CHINA
WEI GAN                                  22-1-1101, FANHAI GUOJI LANHAI YUAN YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING,
                                         100123 CHINA
WEI GAN                                  22-1-1101, FANHAI GUOJI LANHAI YUAN YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                         100123 CHINA
WEIDONG ZHU                              ROOM 1005 450 CAOYANG ROAD, PUTUO DISTRICT SHANGHAI 200063 CHINA
WEIHUA QIU                               ROOM 1001,10 FLOORS,BLOCK 1, INDIGO NO.20 JIUXIANQIAO ROAD CHAOYANG DISTRICT
                                         BEIJING 100016 CHINA
WESTERN SECURITIES CO., LTD              ROOM 10000 BUILDING 8, NO.319,DONGXIN STREET XINCHENG DISTRICT XIAN, SHANXI
                                         710004 CHINA
WUHAN CREDIT LOAN CO., LTD.              10TH FLOOR, WEIYE BUILDING, XINHUA ROAD, JIANGHAN DISTRICT WUHAN, HUBEI 430022
                                         CHINA
WUXI LEYIKE ELECTRIC VEHICLE INV ENTPRS D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                        JIANGSU 211500 CHINA
WUXI PULEYONGHUI INVESTMENT ENTERPRISE   D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                         JIANGSU 211500 CHINA
XIAMEN THEKING FOF INVEST PARTNERSHIP    ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING
                                         DISTRICT, XIAMEN, FUJIAN 361009 CHINA
XINYU DINGFENG YINGTONG INVESTMENT       NO.9,CHAZI HUTONG, EAST DIANMEN STREET, DONGCHENG DISTRICT BEIJING 100005
MANAG                                    CHINA
XIZANG JINMEIHUA INVESTMENT CO., LTD.    NO.462 MANAGEMENT COMMITTEE OF YANGDA INDUSTRIAL PARK, DUILONG DEQING DISTRICT
                                         LHASA, TIBET 851400 CHINA
YUANXIN XU                               ROOM 601, NO.105 BUILDING, WEST LIZE GARDEN DISTRICT, CHAOYANG DISTRICT
                                         BEIJING 100102 CHINA
YUEFANG JIA                              ROOM 302, BUILDING 5 YI NO. 36 DONGZHIMENWAI STREET DONGCHENG DISTRICT BEIJING
                                         100000 CHINA
YUEMIN JIA                               BUILDING 3, 16TH FLR, 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025 CHINA
ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT 29TH FLOOR, BLOCK T1, WANGJING POLY INTERNATIONAL PLAZA, CHAOYANG DISTRICT


Epiq Corporate Restructuring, LLC                                                                           Page 3 OF 4
                                                     Yueting Jia
                       Case 19-12220-KBO         Doc 103 Filed 11/27/19
                                                   Service List
                                                                                Page 24 of 34

Claim Name                              Address Information
ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT BEIJING 100102 CHINA
ZHIJIAN DONG                            1102, ANAYA CITY MANSION BEIWA ROAD HAIDIAN DISTRICT BEIJING 100048 CHINA
ZHONGTAI VENTURE CAPITAL (SHENZHEN) CO. 5 FLOORS,PACIFIC INSURANCE BUILDING 28 FENGSHENG HUTONG, TAIPING BRIDGE
                                        STREET, XICHENG DISTRICT BEIJING 100034 CHINA
ZHONGYING (TIANJIN) SUPPLY CHAIN MGMT   SERVICE PARTNERSHIP 41ST FLOOR GLOBAL FINANCIAL CENTER HEPING DISTRICT TIANJIN
                                        300020 CHINA
ZHUHAI RONGLE EQUITY INVESTMENT LP      C603 GLOBAL FINANCIAL CENTER, NO. 1 XUANWUMEN WAI STREET BEIJING 10000 CHINA




                               Total Creditor count 90




Epiq Corporate Restructuring, LLC                                                                        Page 4 OF 4
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 25 of 34




               EXHIBIT H
                                                     Yueting Jia
                          Case 19-12220-KBO      Doc 103 Filed 11/27/19
                                                   Service List
                                                                                 Page 26 of 34

Claim Name                              Address Information
DENTONS LLP                             ATTN: DANIEL G. MORRIS/WILLIAM O'BRIEN 1900 K STREET NW WASHINGTON DC 20006
DEPARTMENT OF REVENUE                   120 SE 10TH AVE TOPEKA KS 66612
DEPARTMENT OF REVENUE                   120 SE 10TH AVE TOPEKA KS 66612
FRANCHISE TAX BOARD                     BANKRUPTCY SECTION MS: A-340 PO BOX 2952 SACRAMENTO CA 95812-2952
HAN'S SAN JOSE HOSPITALITY              420 MADISON AVENUE SUITE 500 NEW YORK NY 10017
INTERNAL REVENUE SERVICE                PO BOX 7346 PHILADELPHIA PA 19101-7346
JUSTIN C. HSIANG                        LAW OFFICE OF JUSTIN C. HSIANG 5 THIRD STREET SUITE 1100 SAN FRANCISCO CA
                                        94103-3212
KOBRE AND KIM LLP                       ATTN: CHRISTOPHER COGBURN 800 THIRD AVENUE NEW YORK NY 10022
KOBRE AND KIM LLP                       ATTN: DANIEL ZAHHER/MICHAEL K. NG 150 CALIFORNIA ST 19TH FLOOR SAN FRANCISCO
                                        CA 94111
LA COUNTY TAX COLLECTOR                 PO BOX 54110 LOS ANGELES CA 90054
LATHAM & WATKINS LLP                    10250 CONSTELLATION BOULEVARD, SUITE 1100 LOS ANGELES CA 90067
LEWIS & LLEWELLYN LLP                   505 MONTGOMERY STREET, SUITE 1300 SAN FRANCISCO CA 94111
LIAN BOSSERT                            850 WILCOX AVENUE, APT. 21 LOS ANGELES CA 90038
NELSON WILSON GOODELL                   THE GOODELL LAW FIRM 5 THIRD STREET SUITE 1100 SAN FRANCISCO CA 94103-3212
OCEAN VIEW DRIVE INC.                   7 MARGUERITE DRIVE RANCHO PALOS VERDES CA 90275
PACIFIC TECHNOLOGY HOLDING LLC          3780 KILROY AIRPORT WAY SUITE 200 LONG BEACH CA 90806
PAUL DAVID MURPHY                       MURPHY ROSEN LLP 100 WILSHIRE BLVD. SUITE 1300 SANTA MONICA CA 90401-1191
SHANGHAI QICHENGYUEMING INVT            DENTONS US LLP ATTN: JAE K. PARK 601 SOUTH FIGUEROA STREET, SUITE 2500 LOS
PARTNERSHIP                             ANGELES CA 90017
WALKER STEVENS CANNOM LLP               ATTN: AMANDA WALKER/BETHANY STEVENS 500 MOLIN ST. SUITE 118 LOS ANGELES CA
                                        90013




                                 Total Creditor count 19




Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 1
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 27 of 34




                EXHIBIT I
                                                      Yueting Jia
                       Case 19-12220-KBO          Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 28 of 34

Claim Name                               Address Information
BANK OF BEIJING CO. LTD. (XIANGSHUWAN    1-1, 1-2, 1-3, BUILDING 1 2ND DISTRICT, XUEFU SHUJIAYUAN, HAIDIAN DISTRICT
B)                                       BEIJING 100085 CHINA
BEIJING BAIDING NEW CENTURY BUS MGT CO   BUILDING 3 13 COURTYARD NO,WORKERS SADIUM NORTH ROA CHAOYANG DISTRICT BEIJING
                                         100000 CHINA
BEIJING BAIDING NEW CENTURY BUSINESS     MANAGEMENT CO., LTD., BLDG 3 13 COURTYARD NOWORKERS SADIUM NO RD CHAOYANG
                                         DISTRICT BEIJING 100000 CHINA
BEIJING BAIRUI CULTURE MEDIA CO, LTD     12 FLOORS, BLOCK B, WANTONG CENTER NO. 6, CHAOWAI ST, CHAOYANG DISTRICT
                                         CHAOYANG DISTRICT BEIJING 100005 CHINA
BEIJING BAIRUI CULTURE MEDIA CO, LTD     BLDG. 3, FLOOR 16, 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
BEIJING BLUE GIANT REAL ESTATE INVEST.   12 FLOORS, BLOCK AB WANTONG CENTER NO. 6, CHAOWAI STREET BEIJING, CHAOYANG
                                         DIST 100005 CHINA
BEIJING CENTURY RUIKE SYS. TECH CO LTD   ROOM 608, 6TH FLOOR, NORTH TOWER DAHENG TECHNOLOGY BUILDING NO. 3 SUZHOUS
                                         STREET, HAIDIAN DISTRICT BEIJING 100080 CHINA
BEIJING CENTURY RUIKE SYSTEM TECH CO     ROOM 608, 6TH FLOOR, NORTH TOWER DAHENG TECHNOLOGY BUILDING NO. 3 SUZHOUS
                                         STREET, HAIDIAN DISTRICT BEIJING CHINA
BEIJING CENTURY RUIKE SYSTEM TECH CO     BUILDING H8, PRIVY COUNCIL NO. 10 JIACHUANG ROAD TONGZHOU DISTRICT BEIJING
                                         100023 CHINA
BEIJING CHUANGJIN XINGYE INVESTMENT      6TH FLOOR, BLOCK B, NO.4, EAST WANGJING ROAD, CHAOYANG DISTRICT BEIJING 100102
CENT                                     CHINA
BEIJING DEHENG (HANGZHOU) LAW OFFICE     10/F HUAFENG INTERNATIONAL 200 XINYE ROAD JINGGAN XINCHENG DISTRICT HANGZHOU,
                                         ZHEJIA 310020 CHINA
BEIJING DONGFANG CHEYUN INFORMATION      ROOM 1123, FLOOR 11 BUILDING 1, NO. 8-1 WEST FOURTH RING RD SOUTH, FENGTAI
TECH                                     DIST BEIJING 100000 CHINA
BEIJING FORTUNE TIES PROPERTIES CO LTD   ROOM 1102, FLOOR 10, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                         100000 CHINA
BEIJING FORTUNE TIMES PROPERTIES CO.     SHOP E405-1, FLOOR 0401, BUILDING 3 13 COURTYARD NO, WORKERS SADIUM NORTH RD
LTD                                      CHAOYANG DISTRICT BEIJING 100000 CHINA
BEIJING HAIDIAN TECHNOLOGY FINANCIAL     ROOM 1520 NO.66 RD. NORTH FOURTH RING ROAD HAIDIAN DISTRICT BEIJING 100080
CAP                                      CHINA
BEIJING HONGCHENG XINTAI PROPERTIES LTD 1501, FLOOR 15, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                        100025 CHINA
BEIJING HUAXING MOBILE ASSET MANAGEMENT 9 FLOORS, BLOCK B, DERUN BUILDING, BUILDING 1, NO. 3 YONGAN DONGLI JIA,
                                        CHAOYANG DISTRICT BEIJING 100022 CHINA
BEIJING JIAXIN TENGDA INF CONSULTING CO ROOM 1019,10TH FLOOR,BUILDING 1 NO. 166 FUSHI ROAD SHIJINGSHAN DISTRICT
                                        BEIJING 100043 CHINA
BEIJING JIAXIN TENGDA INFORMATION        2 FLOORS, BUILDING B3 HENGTONG BUSINESS PARK, NO. 10 JIUXIANQI CHAOYANG
CONSUL                                   DISTRICT BEIJING 100016 CHINA
BEIJING JIAXIN TENGDA INFORMATION        ROOM 1019,10TH FLOOR,BUILDING 1 NO. 166 FUSHI ROAD SHIJINGSHAN DISTRICT
CONSUL                                   BEIJING 100043 CHINA
BEIJING NET WINE NETWORK E-COMMERCE CO   NO. 633, 6/F, BUILDING 10 NO 44 NORTH THIRD RING MIDDLE ROAD HAIDIAN DISTRICT
                                         BEIJING CHINA
BEIJING SIWEI EQUITY INVESTMENT MGMT     ROOM 2608,PENGRUN BUILDING, NO.26 XIAOYUN ROAD, CHAOYANG DISTRICT BEIJING
                                         100016 CHINA
BEIJING YINGDA CAPITAL MANAGEMENT        22 FLOORS WEST TOWER OF GLOBAL FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
CO.,LT                                   100020 CHINA
BOE TECHNOLOGY (HONG KONG) LTD.          8 XIHUAN ZHONG LU YIZHUANG ECONOMIC AND TECHNOLOGICAL DEVELOPMENT ZONE BEIJING
                                         102600 CHINA
CHANGJIANG SECURITIES ASSET MGT LTD.     27F,CENTURY LINK TOWER 1 NO.1198 CENTURY AVENUE, PUDONG NEW DISTRICT SHANGHAI
                                         200122 CHINA
CHENGDU HOUSHI ADVERTISING CO., LTD      26-18, BLOCK C, HONGDING INTERNATIONAL GUANYIN BRIDGE, JIANGBEI DISTRICT
                                         CHONGQING 400020 P.R. CHINA
CHINA CITC BANK CO LTD HEAD OFC SALES    ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA



Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 5
                                                      Yueting Jia
                          Case 19-12220-KBO       Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 29 of 34

Claim Name                               Address Information
CHINA CITIC BANK CO., LTD. HEAD OFFICE   ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA
CHINA EVERGRANDE GROUP                   PO BOX 309, UGLAND HOUSE GRAND CAYMAN KY1-114 CAYMAN ISLANDS
CHINA EVERGRANDE GROUP                   35/F, EXCELLENT HOUHAI FINANCIAL CENTER NO. 1126 HYDE ROAD NANSHAN DISTRICT
                                         SHENZHEN 518054 CHINA
CHINA MERCHANTS BANK CO., LTD. SHANGHAI CHINA MERCHANTS BANK ROOM 1609 NO. 1717, NORTH SICHUAN ROAD, HONGKOU DISTRICT
                                        SHANGHAI 200080 CHINA
CHINA ZHESHANG BANK CO., LTD. BEIJING    ROOM 5701,BLOCK B, CHINA WORLD TRADE CENTER TOWER III, NO.1 JIANGUOMENWAI
                                         STREET,CHAOYANG DISTR BEIJING 100020 CHINA
CHONGQING STRATEGIC EMERGING INDUSTRY    16,BLOCK B1,TUXING, NO.92 XINGGUANG ROAD, NEW NORTHERN DISTRICT CHONGQING
LE                                       401121 CHINA
CHONGQING YINGFEI HENGXIN INVEST MGT     FFC 2812 NO. 1 FORTUNE AVENUE YUBEI DISTRICT CHONGQING 401120 CHINA
E-TOWN INTL HOLDING(HK) CO LTD           23-25 FLOORS, BLOCK A,YAICHENG WEALTH 22 RONGHUA ROAD ECONOMIC & TECHNOLOGICAL
                                         DEVELOPMENT ZONE DAXING DISTRICT BEIJING 100176 CHINA
EVERBRIGHT XINGLONG TRUST CO., LTD.      10F FINANCIAL STREET CENTER BUILDING, NO. 9 FINANCIAL STREET BEIJING 100032
                                         CHINA
HAIXIA BANK OF FUJIAN                    358 JIANGBIN MIDDLE AVENUE TAIJING DISTRICT FUZHOU FUJIAN 350009 CHINA
HONG LIU                                 ROOM 2256, BUILDING 1, ZONE 2 86 BEIYUAN ROAD, CHAOYANG DISTRICT BEIJING
                                         100101 CHINA
HUAXIA LIFE INSURANCE CO. LTD.           NO. 2ZENNG1 SHUILAN ROAD CENTRAL BUSINESS DISTRICT BINHAI NEW DISTRICT TIANJIN
                                         300457 CHINA
HUITIAN NETWORK TECHNOLOGY CO., LTD.     NO.19, JIUZHONG ROAD, JIUGONG TOWN DAXING DISTRICT BEIJING 102600 CHINA
HUIZHOU SPEED & SECOND CURVE CAPITAL     HONGXITAI 8-1008, SECOND STREET,SUN PALACE, CHAOYANG DISTRICT BEIJING 100028
MGT                                      CHINA
JIANGSU HONGTU VENTURE CAP MGMT CO LTD   7TH FLOOR, BLOCK D, QIAOFU FANGCAODI,NO. 9 DONGDAQIAO ROAD, CHAOYANG DISTRICT
                                         BEIJING 100020 CHINA
JIANGYIN HAILAN INVESTMENT HOLDING CO., HAILAN INVESTMENT HAILAN GARMENT INDUSTRY CITY XINQIAO TOWN, JIANGYIN JIANGSU
                                        214400 CHINA
JIANJUN PENG                             35/F, EXCELLENT HOUHAI FINANCIAL CENTER NO. 1126 HYDE ROAD NANSHAN DISTRICT
                                         SHENZHEN 518054 CHINA
JIAXING HAIWEN INVESTMENT PARTNERSHIP    A10F,LIANGMAMINGJU 36 LIANGMAQIAO ROAD, CHAOYANG DISTRICT BEIJING 100125 CHINA
(L
JILIN JIUTAI RURAL COMMERCIAL BANK       NO. 2559 WEISHAN ROAD GAOXIN DISTRICT CHANGCHUN JILIN 130015 CHINA
JINAN RUI SI LE ENTERPRISE MANAGEMENT    BUILDING A3, BUILDING 18, ZHONGRUN CENTURY PLAZA, 13777 JINGSHI RO LIXIA
CO                                       DISTRICT, JINAN SHANDONG 250000 CHINA
JINHUA ZUMO NETWORK TECHNOLOGY CO.,      4 FLOORS,BUILDING 20 HUIYIN MINGZUN,599 LANE, YUNLING EAST ROAD, PUTUO
LTD.                                     DISTRICT SHANGHAI 200062 CHINA
LE HOLDINGS (BEIJING) CO. LTD            FLOOR 16, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025
                                         CHINA
LE HOLDINGS (BEIJING) CO. LTD            ROOM 1102, FLOOR 10, BLDG. 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                         100025 CHINA
LE LTD.                                  SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                         ISLANDS
LEAN YINGYUN (TIANJIN) CULTURE           COMMUNICATION LIMITED PARTNERSHIP ROOM 204-366 CHUANGZHI BUILDING NO. 482
                                         ,ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEPU YINGTIAN (TIANJIN)                  CULTURE COMMUNICATION LTD PARTNERSHIP ROOM 204-367 CHUANGZHI BUILDING NO. 482,
                                         ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LESAI MOBILE (BEIJING) CO LTD            1001, FLOOR 9, BUILDING 3 105 YAOJIAYUN ROAD CHAOYANG DISTRICT BEIJING 100025
                                         CHINA
LESAI MOBILE HK LIMITED                  UNIT 06, 3/F BONHAM TRADE CENTER 50 BONHAM STRAND SHEUNG WAN 999077 HONG KONG
LESHI INTERNET INFORMATION               AND TECHNOLOGY CORP.,BEIJING FLOOR 15, LEORONG BUILDING NO.3 BUILDING, YARD
                                         105, YAOJIAYUAN ROAD CHAOYANG DIST, BEIJING 100020 CHINA
LESHI INTERNET INFORMATION & TECHNOLOGY CORP., BEIJING CHINA BUILDING 3, 105 YAOJIAYUAN RAOD CHAOYANG DISTRICT BEIJING


Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 5
                                                       Yueting Jia
                       Case 19-12220-KBO         Doc 103 Filed 11/27/19
                                                   Service List
                                                                                Page 30 of 34

Claim Name                              Address Information
LESHI INTERNET INFORMATION & TECHNOLOGY 100025 CHINA
LESHI MOBILE INTELLIGENT INFO          CORP, BEIJING CHINA BUILDING 3, 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
TECHNOLOGY                             100025 CHINA
LESHI MOBILE INTELLIGENT INFO          NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI
TECHNOLOGY                             DISTRICT BEIJING 101399 CHINA
LESHI MOBILE INTELLIGENT INFO          NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI
TECHNOLOGY                             DISTRICT BEIJNG 101399 CHINA
LESHI ZHIXIN ELECTRONIC TECH. (TIANJIN) LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
LESHI ZHIXIN ELECTRONIC TECHNOLOGY     (TIANJIN) CO., LTD. 201-427, 2ND FLOOR, B1 DISTRICT ANIMATION BLD, NO. 126,
                                       ANIME MEIDDLE RD TIAJIN ECO-CITY CHINA
LETV CLOUD COMPUTING CO. LTD.          LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING CHINA
LETV FILM (BEIJING) CO., LTD.          CHENGUANG COURTYARD, NO. 18 DONGLI, LIULITUN DONGFENG TOWNSHIP, CHAOYANG
                                       DISTRICT BEIJING CHINA
LETV FILM (BEIJING) CO., LTD.          ROOM 1002, BUILDING A, NO.9 EAST FENGXIANG STREET, YANGSONG TOWN, HUAIROU
                                       DISTRICT BEIJING 101499 CHINA
LETV SPORTS CULTURE INDUSTRY           1102, FLOOR 10, BUILDING 3 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025
DEVELOPMENT                            CHINA
LETV SPORTS CULTURE INDUSTRY           1103, FLOOR 10, BUILDING 3 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025
DEVELOPMENT                            CHINA
LEVIEW GLOBAL LTD.                     SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                       ISLANDS
LEVIEW MOBILE HK LIMITED               NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI
                                       DISTRICT BEIJING 101399 CHINA
LEVIEW MOBILE LTD                      SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                       ISLANDS
LEZHENG RONGTON (TIANJIN) CULTURE      COMMUNICATION LIMITED PARTNERSHIP ROOM 204-365, CHUANGZHI BUILDING NO. 482
                                       ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE     COMMUNICATION LIMITED PARTNERSHIP ROOM 204-365, CHUANGZHI BUILDING NO. 482,
                                       ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE     COMMUNICATION LIMITED PARTNERSHIP ROOM 204-367, CHUANGZHI BUILDING NO. 482,
                                       ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE     COMMUNICATION LP ROOM 204-367, CHUANGZHI BUILDING NO. 482, ANIMATION MIDDLE
                                       ROAD TIANJIN 300000 CHINA
MACROLINK GROUP HOLDINGS CO., LTD.     17F,XINHUALIAN BUILDING, NO.18,DAJIAJIAYUAN,DONGSIHUAN MIDDLE ROAD, CHAOYANG
                                       DISTRICT BEIJING 100025 CHINA
MARVEL BEST TECHNOLOGY LIMITED         SHA TIN KWEI TEI STREET FO TAN 10-14 NEW TERRITORIES, HONGKONG 999077 CHINA
MENGWU                                 NO. 36, 36 SHUNWANG STREE, XINCHENG TOWN HENGQU COUNTY YUNGCHENG SHANXI 043700
                                       CHINA
NANJING KAEN INDUSTRY AND TRADE CO.,   NO.11 YONGLE ROAD, QINHUAI DISTRICT NANJING JIANGSU 210022 CHINA
LTD
O-FILM GLOBAL (HK) TRADING LIMITED &   NANCHANG O-FILM PHOTOELECTRIC TECH CO 13TH FLOOR, CHINA MERCHANTS PLAZA NO.
                                       1008 WANGHAI ROAD, NANSHAN DISTRICT SHENZHEN, GUANGDON 518000 CHINA
PENG SHI                               ROOM 1701, UNIT 1, FLOOR 7 JINTI INTERNATIONAL GARDEN 91 JIANGUO ROAD,
                                       CHAOYANG DISTRICT BEIJING 100020 CHINA
PENG SHI                               ROOM 1701, UNIT 1, FLOOR 7 JINTI INTERNATIONAL GARDEN 91 JIANGUO ROAD,
                                       CHAOYANG DISTRICT BEIJING 10020 CHINA
PING AN SECURITIES CO., LTD.           63F, PING AN FINANCIAL CENTER, 5033 YITIAN ROAD, FUTIAN DISTRICT SHENZHEN,
                                       GANGDONG 518017 CHINA
QC INVESTMENT LTD.                     27 FLOOR,JIAJIE INTERNATIONAL PLAZA, NO.1717 NORTH SICHUAN ROAD, HONGKOU
                                       DISTRICT SHANGHAI 200085 CHINA
QINGDAO HUANGHAI PHARMACEUTICAL        GUOXIN STADIUM, NO.3 YINCHUAN EAST ROAD LAOSHAN DISTRICT QINGDAO SHANDONG
FOOTBALL                               266035 266035 CHINA
QUANZHOU DINGS INVESTMENT MANAGEMENT CO 8 FLOORS,361 BLDG, 157 & 159 DUNLING RD HULI HIGH-TECH PARK,HULI DISTRICT


Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 5
                                                      Yueting Jia
                          Case 19-12220-KBO       Doc 103 Filed 11/27/19
                                                    Service List
                                                                                 Page 31 of 34

Claim Name                               Address Information
QUANZHOU DINGS INVESTMENT MANAGEMENT CO XIAMEN FUJIAN 361015 CHINA
SANYA SHUGUANG REAL ESTATE DEV CO LTD    2ND FLOOR, BUILDING 2 JIABAO GARDEN, 98 FENGHUANG ROAD SANYA HAINAN 572005
                                         CHINA
SHANGHAI BIAOPU INVESTMENT MANAGEMENT    ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
CO
SHANGHAI BIAOPU INVESTMENT MGMT CO LTD   ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
SHANGHAI CHUNHUA JINGLI INVEST CTR       48TH FLOOR, TOWER A INTERNATIONAL TRADE BUILDING NO. 1 JIANGUOMENWAI STREET
                                         BEIJING 100020 CHINA
SHANGHAI HAIYUE INVESTMENT MANAGEMENT    19 FLOOR 1901,BLOCK C, CAIZHI BUILDING,18 ZHONGGUANCUN EASTROAD HAIDIAN
CO                                       DISTRICT BEIJING 100190 CHINA
SHANGHAI JUNYING ASSET MGT PARTNERS      ROOM 905,LIANGYOU BUILDING, NO.618,SHANGCHENG ROAD, PUDONG NEW AREA SHANGHAI
                                         200120 CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT        12 FLOORS BLOCK AB WANTONG CENTER NO. 6, CHAOWAI STREET BEIJING 100005 CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT        NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
                                         CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT CO.,   NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
L                                        CHINA
SHANGHAI LEYU CHUANGYE INVESTMENT        2301B URBAN HEADQUARTERS BUILDING, 168 TIBET MIDDLE ROAD, HUANGPU DISTRICT
MANAGE                                   SHANGHAI 200001 CHINA
SHANGHAI ZHEYUN                          BUSINESS CONSULTING PARTNERSHIP 4TH FLOOR, NO. 416, ZHOUSHI ROAD, PUDONG NEW
                                         AREA SHANGHAI 200000 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 100005 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD ROOM 201, BUILDING A NO. 1 QIANWAN 1ST ROAD QIANHAI SHENZHEN-HONG KONG CO-OP
                                        ZONE SHENZHEN GUANGDONG 518054 CHINA
SHENZHEN JINCHENG COMMER. FACTORING CO. 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN JINCHENG COMMERC. FACTORING CO 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN JINCHENG COMMERC. FACTORING CO ROOM 201,BUILDING A, NO.1 QIANWAN 1ST RO QIANHAI SHENZHEN-HONG KONG
                                        COOPERATION Z SHENZHEN GUANGDONG 518054 CHINA
SHENZHEN LESHI XINGENVERTICAL            S125,1ST FLOOR, YANSHA CENTER OFFICE BUILDING, 50 LIANGMAQIAO ROAD, CHAOYANG
INTEGRATIO                               DISTRICT BEIJING 100125 CHINA
SHENZHEN LETV XINGEN M&A FUND INVEST     S125, YANSHA CENTER OFFICE BUILDING NO. 50 LIANGMAQIO ROAD CHAOYANG DISTRICT
MGT                                      BEIJIING 100000 CHINA
SHENZHEN LETV XINGEN NO.1 INVEST MGT     S125, YANSHA CENTER OFFICE BUILDING NO. 50 LIANGMAQIO ROAD CHAOYANG DISTRICT
                                         BEIJIING 100000 CHINA
SHENZHEN QIANHAI ANXING                  ASSET MANAGEMENT CO ROOM 201, BUILDING A, NO. 1 QIANWAN FIRST ROAD, QIANHAI
                                         SHENZHEN-HK COOP ZONE CHINA
SHENZHEN WINZHONGTONG NON-FINANCING      7F GUORUN COMMERCIAL PLAZA B NO.46 SOUTH ROAD OF WEST 4TH RING, FENGTAI
GUAR                                     DISTRICT BEIJING 100858 CHINA
SMART TECHNOLOGY HOLDINGS LTD.           LTD. CONYERS TRUST CO (CAYMAN) LIMITED P.O. BOX 2681 CRICKET SQUARE, HUTCHINS
                                         DRIVE GEORGE TOWN, GRAND CAYMAN CAYMAN ISLANDS
SUNFLOWER ASSET MANAGEMENT               (JIAXING) CO. LTD. ROOM 402, NO. 2176 FANGGONG ROAD NANHU DISTRICT, JIAXING
                                         ZEHJIANG PROVINCE CHINA
WEI GAN                                  BUILDING 21, NO. 162 DATIANKAN STREET JINJIAN DISTRICT CHENGDU SICHUAN 610065
                                         CHINA
WEI GAN                                  NO. 1 20TH FLOOR BUILDING 21, NO. 162, DATIANKAN STREET JINJIAN DISTRICT,
                                         CHENGDU SICHUAN 610065 CHINA
WUXI LEYIKE ELECTRIC VEHICLE INVESTMENT D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                        JIANGSU 211500 CHINA
XIAMEN OCTUPUS INT. NETWORK TECH         ROOM 2005 303 HOUKENG HOUSHE, HULI DISTRICT XIAMEN FUJIAN 361015 CHINA
XIAMEN ZEJIN FANGFU INVESTMENT           ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING


Epiq Corporate Restructuring, LLC                                                                         Page 4 OF 5
                                                     Yueting Jia
                       Case 19-12220-KBO         Doc 103 Filed 11/27/19
                                                   Service List
                                                                                Page 32 of 34

Claim Name                              Address Information
PARTNERSH                               DIS XIAMEN FUJIAN 361009 CHINA
XIAMEN ZEJIN FANGFU INVESTMENT PSHP     ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING
                                        DISTRICT, XIAMEN, FUJIAN 361009 CHINA
XIANGXIANG ZUO                          NO. 59, WEST DAWANG ROAD JIAN WAI DA JIE CHAOYANG QU BEIJING 100124 CHINA
XIANGXIANG ZUO                          NO. 59, WEST DAWANG ROAD BEIJING 3-305 CHINA
XIAODONG WEN                            12TH FLOOR, BLOCK AB, WANTONG CENTER, NO.6, CHAOWAI STREET CHAOYANG DISTRICT
                                        BEIJING 100005 CHINA
XIN LI                                  201, UNIT 2, BUILDING 3, BUILDING C, DISTRICT 4, ZHOUZHUANG JIAYUAN, CHAOYANG
                                        DISTRICT BEIJING 100000 CHINA
YONGQIANG YANG                          301, UNIT 3, BUILDING 5 YANGGUANG SHANGDONG, DONGSIHUAN NORTH RD CHAOYANG
                                        DISTRICT BEIJING CHINA
YONGQIANG YANG                          301 UNIT 3, BUILDING 5 YANGGUANG SHANGDONG DONGSIHUAN NORTH ROAD, CHAOYANG
                                        DISTRICT BEIJING 100005 CHINA
YONGQIANG YANG                          FLOOR 16, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025
                                        CHINA
YUEMIN JIA                              ROOM 501,UNIT 3,BUILDING 1 NO,21 STUI TA STREET, YAODU DISTRICT, LINFEN SHANXI
                                        41099 CHINA
YUENIM JIA                              105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
YUENIM JIA                              BUILDING 3, 16TH FLR, 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025 CHINA
ZHEJIANG ZHONGTAI CHUANGZHAN ENTERPRISE 29TH FLOOR, BLOCK T1, WANGJING POLY INTERNATIONAL PLAZA, CHAOYANG DISTRICT
                                        BEIJING 100102 CHINA
ZHONGYING (TIANJIN) SUPPLY CHAIN MGMT   41 FLOORS GLOBAL FINANCIAL CENTER HEPING DISTRICT TIANJIN 300020 CHINA
ZHUHAI RONGLE EQUITY INVESTMENT LP      C603 GLOBAL FINANCIAL CENTER, NO. 1 XUANWUMEN WAI STREET BEIJING 100000 CHINA




                               Total Creditor count 127




Epiq Corporate Restructuring, LLC                                                                        Page 5 OF 5
Case 19-12220-KBO   Doc 103   Filed 11/27/19   Page 33 of 34




                EXHIBIT J
                                                     Yueting Jia
                         Case 19-12220-KBO       Doc 103 Filed 11/27/19
                                                   Service List
                                                                                   Page 34 of 34

Claim Name                              Address Information
CHAOYING DENG                           30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
DEPARTMENT OF THE TREASURY - INT [MORE] PO BOX 7346 PHILADELPHIA PA 191017346
DEPARTMENT OF THE TREASURY - INT [MORE] REVENUE OFFICER/ADVISOR INTERNAL REVENUE SERVICE 1352 MARROWS ROAD STE 204
                                        NEWARK DE 197115445
HANS SAN JOSE HOSPITALITY               3953 NORTH 1ST STREET SAN JOSE CA 95134
JIAWEI WANG                             3004 PASEO DEL MAR PALOS VERDES ESTATES CA 90274
KANSAS DEPT OF REVENUE                  ATTN: BANKRUPTCY UNIT CIVIL TAX ENFORCEMENT P.O. BOX 12005 TOPEKA KS 66601
KANSAS DEPT OF REVENUE                  120 SE 10TH AVE TOPEKA KS 66612
LINEBARGER GOGGAN BLAIR & SAMPSON LLP   THE TERRACE II 2700 VIA FORTUNA DR. SUITE 400 AUSTIN TX 78746
LUETIAN SUN                             3385 MICHELSON DRIVE APT 306 IRVINE CA 92612
MIAO ZHANG                              3004 PASEO DEL MAR PALOS VERDES ESTATES CA 90274
PACIFIC TECHNOLOGY HOLDING LLC          30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
RUOKUN JIA                              7 MARGUERITE DRIVE RANCHO PALOS VERDES CA 90275
RUOKUN JIA                              2801 KELVIN AVE APT 532 IRVINE CA 92614
SMART KING LTD.                         18455 S FIGUEROA STREET GARDENA CA 90248
THE GOODELL LAW FIRM                    5 THIRD STREET SUITE 1100 SAN FRANCISCO CA 94103
VIZIO, INC.                             39 TESLA IRVINE CA 92618
WARM TIME INC.                          30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
WELLS FARGO BANK                        P.O. BOX 51193 LOS ANGELES CA 90051
WELLS FARGO BANK                        1404 SARTORI AVE TORRANCE CA 90501




                                 Total Creditor count 19




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
